DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-12, and 17-18 are pending and are objected to.

Response to Amendment/Arguments
The Amendment filed 1/5/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.

Improper Markush Grouping Rejection
The rejection of claims 1-2, 4-6, 8, and 11-12 for containing an improper Markush grouping has been overcome by the amendment requiring 
    PNG
    media_image1.png
    144
    279
    media_image1.png
    Greyscale
. The rejection has been withdrawn.
35 USC § 112(b) Rejection
The rejection of claims 1-3, 5-6, and 11-12 under 35 USC 112(b) for being indefinite, for containing both broad and narrow versions of the same limitations, are persuasive in view of the amendment to the L1 of claim 1 wherein the narrower limitation was deleted.  The rejection has been withdrawn. 
35 USC § 112(d) Rejection
The rejection of claim 4 under 35 USC 112(d) for failing to further limit L1 of claim 1 has been overcome by the amendment to L1 of claim 4.  The rejection been withdrawn. 

Claim Objections
Claims 1, 4-12, and 17-18  are objected to because of the following informalities:  
Claim 1 (page 2), line 17, a comma is missing directly after “heteroaryl” (i.e., “heteroaryl, carbocyclyl”). Appropriate correction is required.
Claims 1, 4-12 and 17-18 all recite the limitation “…, or a pharmaceutically acceptable salt or solvate”, which contains a typographical error in that “or” is repeated unnecessarily and in that the article “a” is missing. The limitation should be replaced with “…, [[or]] a pharmaceutically acceptable salt or a solvate”. Appropriate correction is required.

Attempted Telephonic Interview
Multiple attempts were made by the examiner to reach Applicant’s representative by telephone on 2/23/2021 and 2/25/2021. As of 2/27/2021 no response has been received.

Allowable Subject Matter
Claims 1, 4-12, and 17-18 are objected to for informalities but would otherwise be allowable. The following is an examiner’s statement of reasons for indicating allowable subject matter: 
The instant invention is drawn to a compound of formula (I), 
    PNG
    media_image2.png
    153
    267
    media_image2.png
    Greyscale
, 

    PNG
    media_image3.png
    139
    282
    media_image3.png
    Greyscale
, and a pharmaceutical composition thereof. The closest prior art to the instant invention includes Chen et al. J. Het. Chem. 2008, 45, 77-83 and Bala et al. US 2015/0329529 A1. 
Chen et al. teach compound 11f of the structure 
    PNG
    media_image4.png
    158
    314
    media_image4.png
    Greyscale
(Scheme 1), as well as the de-acylated oxadiazole, which inherently corresponds to the 364 m/z fragment as evidenced by Scheme 4, (p. 81, last paragraph of right column). In 11f, R1 and R2 form a spiro-cyclohexyl ring, which ring is missing the Z-Rx substituent found in the claimed compounds of formula (I), 
    PNG
    media_image2.png
    153
    267
    media_image2.png
    Greyscale
, wherein: 

    PNG
    media_image5.png
    171
    735
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    446
    693
    media_image6.png
    Greyscale

Bala et al. teach compounds of formula (I), 
    PNG
    media_image7.png
    253
    342
    media_image7.png
    Greyscale
(e.g., Abstract), such as 
    PNG
    media_image8.png
    209
    252
    media_image8.png
    Greyscale
(Example 2, [0450]), which differs from the claimed compounds of formula (I), 
    PNG
    media_image2.png
    153
    267
    media_image2.png
    Greyscale
, in that the Z-Rx group is missing, such that Example 2 has a hydrogen where the instant compounds have a Z-Rx group as defined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626